Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

This settlement agreement and release (“Agreement”), dated as of June 30, 2006,
is entered into by and between Arena Pharmaceuticals, Inc., a Delaware
corporation with its principal place of business at 6166 Nancy Ridge Drive, San
Diego, California 92121 (“Arena”), and Smithfield Fiduciary LLC, a Cayman
Islands limited liability company having its principal place of business at c/o
Harmonic Fund Services, The Cayman Corporate Center, 4th Floor, 27 Hospital
Road, George Town, Grand Cayman, Cayman Islands, British West Indies
(“Smithfield”) (each, a “Party” and collectively the “Parties”):

Recitals

A.            The Parties have heretofore executed (i) that certain Securities
Purchase Agreement dated as of December 24, 2003 (“Purchase Agreement”), and
(ii) that certain Registration Rights Agreement dated as of December 24, 2003
(“Registration Rights Agreement”).

B.            Arena has heretofore issued to Smithfield (i) that certain Warrant
No. 2 dated December 24, 2003 (“Warrant No. 2”), exercisable for 636,943 shares
of common stock, par value $.0001 per share, of Arena (“Common Stock”) and
(ii) that certain Warrant No. 4 dated April 22, 2005, exercisable for 192,913
shares of Common Stock (together with Warrant No. 2, the “Warrants”).

C.            Smithfield directed Arena to “issue Call Notices pursuant to
Section 12(b) of the Warrants to redeem all of the unexercised portion of the
Warrants in accordance with Section 12 of the Warrants” (the “Call Notice”).

D.            Arena delivered to Smithfield a Call Notice for “the unexercised
portion of the Warrants for which an Exercise Notice has not yet been delivered
prior to the Cancellation Date.”

E.             Smithfield delivered Exercise Notices to Arena to exercise the
Warrants in full, along with payment of the exercise price under the Warrants,
and demanded, pursuant to Section 12(d) of the Warrants, that Arena issue
Exchange Warrants (as defined in the Warrants)


--------------------------------------------------------------------------------




entitling Smithfield to purchase shares of Common Stock equal to the unexercised
portion of the Warrants as of the date of the Call Notice.

F.             Arena issued 829,856 shares of Common Stock to Smithfield upon
the exercise of the Warrants but did not issue Exchange Warrants.

G.            The Parties disagree whether Arena is obligated to issue Exchange
Warrants to Smithfield pursuant to the Warrants (the “Dispute”).

H.            Without admitting or denying any liability and solely for purposes
of compromise, the Parties now desire to resolve, compromise, and settle the
claims and controversies between and among them on the terms and conditions set
forth below.

NOW, THEREFORE, in light of the foregoing, and in consideration of the mutual
promises and the releases contained herein, the sufficiency of which is
acknowledged to be binding, the Parties agree as follows.

Article I

Key Definitions

The following capitalized terms shall have the meanings assigned below. Other
definitions are set forth elsewhere in this Agreement.

Section 1.01           “Affiliate” means, when used with reference to a
specified Person, any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
specified Person. As used in this definition of Affiliate, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract, or otherwise.

Section 1.02           “Person” means any individual, partnership, corporation,
limited liability company, trust, or other entity of any kind, whether domestic
or foreign.

Section 1.03           “Transaction Documents” shall have the same meaning as
set forth in Section 1.1 of the Purchase Agreement.

2


--------------------------------------------------------------------------------




Article II

Settlement Effective Date

Section 2.01           Settlement Effective Date. This Agreement will become
effective and binding on the Parties on the first business day on which the
parties have executed and delivered each of the documents set forth in
Article III below (the “Settlement Effective Date”).

Article III

Execution of Documents; Timing of Deliveries; Conditions

Section 3.01           Deliveries by Arena. Following the execution of this
Agreement, counsel for Arena shall promptly deliver to counsel for Smithfield:

(a)           a warrant, registered in the name of Smithfield, to purchase up to
829,856 shares of Common Stock at an initial exercise price of $15.49 per share,
in the form attached hereto as Exhibit A and made a part of this Agreement (the
“2006 Warrant”); and

(b)           an amendment to the Registration Rights Agreement, duly executed
by Arena, in the form attached hereto as Exhibit B and made a part of this
Agreement (the “2006 Amendment”).

Section 3.02           Deliveries by Smithfield. Following the delivery of the
aforementioned documents in accordance with Section 3.01, counsel for Smithfield
shall promptly deliver to counsel for Arena a copy of the 2006 Amendment, duly
executed by Smithfield.

Section 3.03           Conditions. The 2006 Warrant and the 2006 Amendment are
being issued in connection with this Agreement and shall not become effective or
have any force or effect until the Settlement Effective Date as defined herein.

3


--------------------------------------------------------------------------------




Article IV

Releases

Section 4.01           Release By Arena In Favor of the Smithfield Released
Parties. Effective upon the Settlement Effective Date, Arena, on behalf of
itself and its successors and assigns, hereby releases and discharges
Smithfield, its Affiliates, representatives, agents, employees, shareholders,
officers, directors, managers, members, partners, successors, and assigns
(“Smithfield Released Parties”) of and from any and all manner of action or
actions, causes or causes of action, suits, debts, liens, contracts, agreements,
liability, claims, demands, losses, costs or expenses, arising wheresoever in
the world, of any nature whatsoever, whether known or unknown, and whether based
on facts now known or unknown, which Arena, its Affiliates, subsidiaries and
predecessors, and their respective successors and assigns, ever had, now have,
or may ever have, against the Smithfield Released Parties concerning the
Dispute, from the beginning of the world to the day and date of this Agreement,
including, but not limited to: (a) any and all claims arising from or based on
Smithfield’s demand for Exchange Warrants pursuant to Section 12(d) of the
Warrants; (b) any and all claims arising from or based on Arena’s non-issuance
of Exchange Warrants pursuant to Section 12(d) of the Warrants; and/or (c) any
and all claims, on account of the Dispute, arising from or based on any
contention that either Party has breached any provision of the Transaction
Documents or defaulted on any of its obligations thereunder. For the avoidance
of doubt, Arena does not waive, release, or discharge the Smithfield Released
Parties from any of their obligations under this Agreement, the 2006 Warrant, or
the 2006 Amendment.

Section 4.02           Release By Smithfield In Favor of the Arena Released
Parties. Effective upon the Settlement Effective Date, Smithfield, on behalf of
its successors and assigns, hereby releases and discharges Arena, its
Affiliates, representatives, agents, employees, shareholders, officers,
directors, managers, members, partners, successors, and assigns (“Arena Released
Parties”) of and from any and all manner of action or actions, causes or causes
of action, suits, debts, liens, contracts, agreements, liability, claims,
demands, losses, costs or expenses, arising wheresoever in the world, of any
nature whatsoever, whether known or unknown, and whether based on facts now
known or unknown, which Smithfield, its Affiliates,

4


--------------------------------------------------------------------------------




subsidiaries and predecessors, and their respective successors and assigns, ever
had, now have, or may ever have, against the Arena Released Parties concerning
the Dispute, from the beginning of the world to the day and date of this
Agreement, including, but not limited to: (a) any and all claims arising from or
based on Smithfield’s demand for Exchange Warrants pursuant to Section 12(d) of
the Warrants; (b) any and all claims arising from or based on Arena’s
non-issuance of Exchange Warrants pursuant to Section 12(d) of the Warrants;
and/or (c) any and all claims, on account of the Dispute, arising from or based
on any contention that either Party has breached any provision of the
Transaction Documents or defaulted on any of its obligations thereunder. For the
avoidance of doubt, Smithfield does not waive, release, or discharge the Arena
Released Parties from any of their obligations under this Agreement, the 2006
Warrant, or the 2006 Amendment.

Article V

Miscellaneous

Section 5.01           Cancellation of Warrants. Effective upon the Settlement
Effective Date, any outstanding rights and obligations of the Parties under the
Warrants are hereby cancelled.

Section 5.02           Registration of Warrant Shares. Promptly following the
Settlement Effective Date, Arena shall prepare and file with the Securities and
Exchange Commission a shelf registration statement covering the resale of all
shares of Common Stock issuable upon exercise of the 2006 Warrant (the “2006
Warrant Shares”) for an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act with the 2006 Warrant Shares being treated as
“Registrable Securities” in accordance with, and being governed by, the
Registration Rights Agreement as amended herein and by the 2006 Amendment, the
provisions and terms of which are applicable hereto mutates mutandis, as if the
Company and Smithfield had executed such Registration Rights Agreement as of the
Settlement Effective Date; provided, however, that (i) references in the
Registration Rights Agreement to the initial Filing Date shall be deemed amended
to mean 30 days after the Settlement Effective Date; (ii) Section 2(b) of the
Registration Rights Agreement shall be deemed amended to require that the
initial Registration Statement required to be filed hereunder shall cover the
sale of the 2006 Warrant Shares; (iii)

5


--------------------------------------------------------------------------------




Sections 2(e) and 2(f) of the Registration Rights Agreement shall be deemed
deleted and shall not apply; (iv) references in the Registration Rights
Agreement to Purchaser Counsel shall be deemed amended to mean Schulte Roth &
Zabel LLP; (v) references in the Registration Rights Agreement to the initial
Required Effectiveness Date shall be deemed amended to mean 120 days after the
Settlement Effective Date; and (vi) the limitations on liquidated damages
(including the 1% and 2% calculations and the 10% cap) set forth in
Section 2(c) of the Registration Rights Agreement and the 2006 Amendment
(amending Section 2(c) of the Registration Rights Agreement) shall apply on an
aggregate basis (and not on an individual basis) to the registration rights
granted under this Section 5.02 and the Registration Rights Agreement.

Section 5.03           Waiver By Smithfield of Right of First Refusal. Effective
upon the Settlement Effective Date, Smithfield waives its right of first
refusal, pursuant to Section 4.7 of the Purchase Agreement, with respect to a
warrant, substantially identical in all material respects in form to the 2006
Warrant, that Arena may issue to Mainfield Enterprises, Inc. (or its successors
and assigns) (“Mainfield”), provided, however, that such warrant shall contain
the following material terms: (a) an exercise price that is not less than 130%
percent of the arithmetic average of the Volume Weighted Average Prices (as
defined in the Purchase Agreement) of Common Stock for the five Trading Days
immediately prior to the date of issuance; (b) a term of no more than seven
(7) years from the date of issuance; and (c) the number of shares issuable upon
exercise shall be no more than 1,106,344 (as the same may be adjusted in
accordance with the terms of the warrant) (the “Mainfield Exchange Warrant”).
For clarity, the term “Excluded Stock” as used in the Transaction Documents
shall include any issued or issuable Underlying Shares (including any Underlying
Shares issuable upon exercise of any Exchange Warrants or warrants issued upon
the exercise of the Unit Warrants), Series B Preferred Stock, warrants issued
upon exercise of the Unit Warrants, Exchange Warrants and Unit Warrants issued
under the Transaction Documents (as such capitalized terms not otherwise defined
herein are defined in the Purchase Agreement).

Section 5.04           Compliance By Arena With Disclosure Obligations. The
Parties acknowledge Arena’s obligation to make all public disclosures required
by the Nasdaq rules, the Securities Act, the Securities Exchange Act of 1934
(the “Exchange Act”), and other applicable

6


--------------------------------------------------------------------------------




law, including, but not limited to, the public filing of this Agreement and/or
the terms thereof with the Securities and Exchange Commission. On or before
5:30 p.m., New York Time, on the third Business Day following the date of this
Agreement, Arena shall file a Current Report on Form 8-K describing the terms of
the transactions contemplated by this Agreement in the form required by the
Exchange Act and attaching the material agreements in connection herewith
(including all attachments, the “8-K Filing”). Neither Arena, any of its
subsidiaries or any of its respective officers, directors, employees or agents
has provided material nonpublic information (determined as of immediately after
the 8-K Filing) to Smithfield other than the information that will be disclosed
in the 8-K Filing. Arena shall not be in breach of this Section to the extent
Smithfield received material, nonpublic information through its solicitation of
such information from Persons that are not executive officers or directors of
the Company.

Section 5.05           Notices. All notices, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given:
(a) when personally delivered; (b) upon receipt during normal business hours,
otherwise on the first business day thereafter, if transmitted by facsimile with
confirmation of receipt; (c) when mailed by certified mail, return receipt
requested, postage prepaid; or (d) when sent by overnight courier; in each case,
to the following addresses, or to such other addresses as a Party may from time
to time specify by notice to the other Party given pursuant hereto.

If to Smithfield, to:

c/o Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, New York 10019
Facsimile No.: (212) 287-4720
Telephone No.: (212) 751-0755
Attn: Ari J. Storch/ Adam J. Chill

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:            (212) 756-2000
Facsimile:               (212) 593-5955
Attention:              Alan R. Glickman, Esq./Eleazer N. Klein, Esq.

7


--------------------------------------------------------------------------------




If to Arena, to:

6166 Nancy Ridge Drive
San Diego, California 92121
Facsimile No.: (858) 677-0065
Telephone No.: (858) 453-7200
Attn: General Counsel

Section 5.06           Cooperation. The Parties will cooperate fully and will
execute any and all supplementary documents and will take all reasonable actions
that may be necessary or appropriate to give full force and effect to the terms
and intent of this Agreement.

Section 5.07           No Assignment. Each Party represents and warrants that,
as of the date of this Agreement and as of the Settlement Effective Date, it has
not and will not have assigned, encumbered, hypothecated or transferred, or
purported to assign, encumber, hypothecate or transfer, to any other Person or
entity in any manner, including by way of subrogation, (a) any of the claims and
rights that are the subject of the releases set forth in Article IV, above, or
(b) any rights under the Transaction Documents.

Section 5.08           Representation By Counsel. Each Party represents and
warrants that (a) it has been represented by counsel in connection with entering
into this Agreement, (b) it has carefully read this Agreement and knows the
contents thereof; and (c) it has freely and voluntarily caused this Agreement to
be signed.

  Section 5.09         Authority to Enter Into Agreements. Each Party represents
and warrants that this Agreement, the 2006 Warrant and the 2006 Amendment to
which such Party is a party have been duly and validly authorized, by all
necessary action on the part of such Party, executed and delivered on behalf of
such Party and shall constitute the legal, valid and binding obligations of such
Party enforceable against such Party in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

Section 5.10           No Admission of Liability. This Agreement is not an
admission of any liability but is a compromise and nothing contained in this
Agreement shall be deemed,

8


--------------------------------------------------------------------------------




construed or treated in any respect as an admission or representation by any
Party hereto of any liability or obligation of any kind for any purpose.

Section 5.11           Attorneys’ Fees/Expense Reimbursement. Each Party shall
be responsible for the payment of its own attorneys’ fees and costs and all of
its expenses in connection with the Dispute and the matters referred to in this
Agreement, including the preparation of this Agreement.

Section 5.12           Construction. The Parties  acknowledge that they have all
participated in the drafting of this Agreement and that no Party shall be deemed
to be the drafter of this Agreement for any purpose. Accordingly, this Agreement
shall be interpreted and construed in a neutral manner in accordance with the
plain meaning of the language contained herein and shall not be presumptively
construed against any Party.

Section 5.13           Governing Law/Venue/Service of Process/Waiver of Jury
Trial. All questions concerning the construction, validity, enforcement and
interpretation of this agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each Party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such Party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any matter permitted by law. The Parties hereby waive all
rights to a trial by jury.

9


--------------------------------------------------------------------------------




Section 5.14           Entire Agreement. This Agreement contains the entire
agreement between the Parties with respect to the subject matter hereof and
there are no agreements, understandings, representations or warranties between
the Parties other than those set forth or referred to herein.

Section 5.15           Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and assigns.

Section 5.16           Scope of Agreement/No Third-Party Beneficiaries. Except
as provided in the releases contained in Article IV, nothing in this Agreement
shall confer or be deemed to confer any rights on any Person not a Party hereto.
This Agreement is intended for the benefit of the Parties hereto and their
respective successors and assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

Section 5.17           Captions. The captions of this Agreement are for
convenience only and are not a part of the Agreement and do not in any way limit
or amplify the terms and provisions of this Agreement and shall have no effect
on its interpretation.

Section 5.18           Counterparts. This Agreement may be executed in
counterparts, by either an original signature or signature transmitted by
facsimile transmission or other similar process and each copy so executed shall
be deemed to be an original and all copies so executed shall constitute one and
the same agreement.

Section 5.19           Modification. This Agreement may not be modified, amended
or supplemented by the Parties except by written agreement of those Parties.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOW]

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have signed this Agreement as of the date first
listed above.

 

ARENA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jack Lief

 

 

 

Name:

Jack Lief

 

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

SMITHFIELD FIDUCIARY LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Scott Wallace

 

 

 

Name:

Scott Wallace

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------


Exhibit A

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

ARENA PHARMACEUTICALS, INC.

WARRANT

Warrant No. 5

 

Dated: June 30, 2006

 

Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, Smithfield Fiduciary LLC or its registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of 829,856 shares of common stock, $0.0001 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price equal to $15.49 per share (as
adjusted from time to time as provided in Section 9, the “Exercise Price”), at
any time and from time to time from and after the Effective Date (as defined
below) and through and including the seven (7) year anniversary of the Effective
Date (the “Expiration Date”), and subject to the following terms and conditions.

1.             DEFINITIONS. In addition to the terms defined elsewhere in this
warrant to purchase shares of Company Common Stock (the “Warrant”), capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in that certain Securities Purchase Agreement, dated as of December 24,
2003, by and among the Company and the Purchasers identified therein, as it may
be amended from time to time (the “Purchase Agreement”). This Warrant is being
issued in connection with that certain Settlement Agreement and Release by and
between the Company and the Holder, dated as of June 30, 2006 (the “Settlement
Agreement”), and shall not become effective or have any force or effect until
the Settlement Effective Date as defined in the Settlement Agreement (the
“Effective Date”).

2.             REGISTRATION OF WARRANT. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder

1


--------------------------------------------------------------------------------




of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.

3.             REGISTRATION OF TRANSFERS. Subject to Section 4.1 of the Purchase
Agreement, the Company shall register the transfer of any portion of this
Warrant in the Warrant Register, upon surrender of this Warrant, with the
Form of Assignment attached hereto duly completed and signed, to the Transfer
Agent or to the Company at its address specified herein. Upon any such
registration or transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.

4.             EXERCISE AND DURATION OF WARRANT.

(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Effective Date to and including the
Expiration Date. At 6:30 P.M., New York City time on the Expiration Date, the
portion of this Warrant not exercised prior thereto shall be and become void and
of no value.

(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised
(which may take the form of a “cashless exercise” if so indicated in the
Exercise Notice and if a “cashless exercise” may occur at such time pursuant to 
Section 10 below), and the date such items are delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.”  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares.

5.             DELIVERY OF WARRANT SHARES.

(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than three Trading Days after the Exercise Date) issue or cause
to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate for
the Warrant Shares issuable upon such exercise, free of restrictive legends
unless a registration statement covering the resale of the Warrant Shares and
naming the Holder as a selling stockholder thereunder is not then effective and
the Warrant Shares are not freely transferable without volume restrictions
pursuant to Rule 144 under the Securities Act. The Holder, or any Person so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become holder of record of such Warrant Shares as of the Exercise Date. The
Company shall, upon request of the Holder, use its best efforts to deliver
Warrant Shares hereunder electronically through the Depository Trust Corporation
or another established clearing corporation performing similar functions.

2


--------------------------------------------------------------------------------




(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares. Upon surrender of this
Warrant following one or more partial exercises, the Company shall issue or
cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares.

(c)           In addition to any other rights available to a Holder, if the
Company fails to deliver to the Holder a certificate representing Warrant Shares
by the third Trading Day the date on which delivery of such certificate is
required by this Warrant, and if after such third Trading Day the Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares that the
Holder anticipated receiving from the Company (a “Buy-In”), then in the Holder’s
sole discretion, the Company shall within three Trading Days after the Holder’s
request, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.

(d)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Warrant Shares. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant  as required pursuant to the terms hereof.

6.             CHARGES, TAXES AND EXPENSES. Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder or an Affiliate thereof. The Holder shall be responsible
for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

7.             REPLACEMENT OF WARRANT. If this Warrant is mutilated, lost,
stolen or destroyed, or a Holder fails to deliver such certificate as may
otherwise be provided herein, the Company shall

3


--------------------------------------------------------------------------------




issue or cause to be issued in exchange and substitution for and upon
cancellation hereof, or in lieu of and substitution for this Warrant, a New
Warrant, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction (in such case) and, in each case, and
customary and reasonable indemnity, if requested. Applicants for a New Warrant
under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.

8.             RESERVATION OF WARRANT SHARES. The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such action as may be necessary to assure that such shares
of Common Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any securities exchange
or automated quotation system upon which the Common Stock may be listed.

9.             CERTAIN ADJUSTMENTS. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

(a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

(b)           Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to holders of Common Stock (i) evidences of
its indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then in each such case the Exercise Price in effect immediately
prior to the record date fixed for determination of stockholders entitled to
receive such distribution shall be adjusted (effective on such record date) to
equal the product of such Exercise Price times a fraction of which the
denominator shall be the average of the Closing Prices for the five Trading Days
immediately prior to (but not including) such record date and of

4


--------------------------------------------------------------------------------




which the numerator shall be such average less the then fair market value of the
Distributed Property distributed in respect of  one outstanding share of Common
Stock, as determined by the Company’s independent certified public accountants
that regularly examine the financial statements of the Company (an “Appraiser”).
In such event, the Holder, after receipt of the determination by the Appraiser,
shall have the right to select an additional appraiser (which shall be a
nationally recognized accounting firm), in which case such fair market value
shall be deemed to equal the average of the values determined by each of the
Appraiser and such appraiser. As an alternative to the foregoing adjustment to
the applicable Exercise Price, at the request of any Holder delivered before the
90th day after the record date fixed for determination of stockholders entitled
to receive such distribution, the Company will hold the Distributed Property in
escrow and deliver to such Holder, the Distributed Property that such Holder
would have been entitled to receive in respect of such number of Warrant Shares
had the Holder been the record holder of such Warrant Shares immediately prior
to such record date within 3 Trading Day following exercise of this Warrant.

(c)           Fundamental Transactions. If, at any time while this Warrant is
outstanding, (i) the Company effects any merger or consolidation of the Company
with or into another Person, (ii) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(iii) any tender offer or exchange offer (whether by the Company or another
Person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or
(iv) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above) (in any such case, a “Fundamental Transaction”), then the
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). The aggregate Exercise Price
for this Warrant will not be affected by any such Fundamental Transaction, but
the Company shall apportion such aggregate Exercise Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. At the Holder’s request, any successor
to the Company or surviving entity in such Fundamental Transaction shall issue
to the Holder a new warrant consistent with the foregoing provisions and
evidencing the Holder’s right to purchase the Alternate Consideration for the
aggregate Exercise Price upon exercise thereof. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this paragraph (c) and insuring that this Warrant (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction. If any Fundamental Transaction constitutes or
results in a “going private” transaction as defined in Rule 13e-3 under the
Exchange Act, then at the request of the Holder delivered before the 90th day
after such Fundamental Transaction, the Company (or any such successor or
surviving entity) will purchase

5


--------------------------------------------------------------------------------




this Warrant from the Holder for a purchase price, payable in cash within five
Trading Days after such request (or, if later, on the effective date of the
Fundamental Transaction), equal to the Black Scholes value of the remaining
unexercised portion of this Warrant on the date of such request.

(d)           Subsequent Equity Sales.

(i)            If, at any time while this Warrant is outstanding, the Company or
any Subsidiary issues additional shares of Common Stock or rights, warrants,
options or other securities or debt convertible, exercisable or exchangeable for
shares of Common Stock or otherwise entitling any Person to acquire shares of
Common Stock (collectively, “Common Stock Equivalents”) at an effective net
price to the Company per share of Common Stock (the “Effective Price”) less than
$6.72 (“Adjustment Price”), then the Exercise Price shall be reduced to equal
the product of (A) the Exercise Price in effect immediately prior to such
issuance of Common Stock or Common Stock Equivalents times (B) a fraction, the
numerator of which is the sum of (1) the number of shares of Common Stock
outstanding immediately prior to such issuance, plus (2) the number of shares of
Common Stock which the aggregate Effective Price of the Common Stock issued (or
deemed to be issued) would purchase at the Adjustment Price, and the denominator
of which is the aggregate number of shares of Common Stock outstanding or deemed
to be outstanding immediately after such issuance. For purposes of this
paragraph, in connection with any issuance of any Common Stock Equivalents,
(A) the maximum number of shares of Common Stock potentially issuable at any
time upon conversion, exercise or exchange of such Common Stock Equivalents (the
“Deemed Number”) shall be deemed to be outstanding upon issuance of such Common
Stock Equivalents, (B) the Effective Price applicable to such Common Stock shall
equal the minimum dollar value of consideration payable to the Company to
purchase such Common Stock Equivalents and to convert, exercise or exchange them
into Common Stock (net of any discounts, fees, commissions and other expenses),
divided by the Deemed Number, (C) no further adjustment shall be made to the
Exercise Price upon the actual issuance of Common Stock upon conversion,
exercise or exchange of such Common Stock Equivalents, and (D) to the extent
that any such Common Stock Equivalents expire before fully converted, exercised
or exchanged, the Exercise Price will be readjusted to reflect such expiration.

(ii)           If, at any time while this Warrant is outstanding, the Company or
any Subsidiary issues Common Stock Equivalents with an Effective Price or a
number of underlying shares that floats or resets or otherwise varies or is
subject to adjustment based (directly or indirectly) on market prices of the
Common Stock (a “Floating Price Security”), then for purposes of applying the
preceding paragraph in connection with any subsequent exercise, the Effective
Price will be determined separately on each Exercise Date and will be deemed to
equal the lowest Effective Price at which any holder of such Floating Price
Security is entitled to acquire Common Stock on such Exercise Date (regardless
of whether any such holder actually acquires any shares on such date).

(iii)         Notwithstanding the foregoing, no adjustment will be made under
this paragraph (d) in respect of any Excluded Stock.

6


--------------------------------------------------------------------------------




(e)           Number of Warrant Shares. Simultaneously with any adjustment to
the Exercise Price pursuant to paragraphs (a), (b) or (d) of this Section, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased or decreased proportionately, so that after such adjustment
the aggregate Exercise Price payable hereunder for the increased or decreased
number of Warrant Shares shall be the same as the aggregate Exercise Price in
effect immediately prior to such adjustment.

(f)            Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable. The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the sale or issuance of
any such shares shall be considered an issue or sale of Common Stock.

(g)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

(h)           Notice of Corporate Events. If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Stock, including without limitation any granting of rights or
warrants to subscribe for or purchase any capital stock of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits stockholder approval for any Fundamental Transaction or
(iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then the Company shall deliver to the Holder a notice
describing the material terms and conditions of such transaction, at least 20
calendar days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction, and the Company will take all steps reasonably necessary in
order to insure that the Holder is given the practical opportunity to exercise
this Warrant prior to such time so as to participate in or vote with respect to
such transaction; provided, however, that the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.

10.          PAYMENT OF EXERCISE PRICE. The Holder shall pay the Exercise Price
in immediately available funds; provided, however, that if, on any Exercise Date
occurring after the Effective Date of the initial Underlying Shares Registration
Statement, the Underlying Shares Registration Statement is not effective, the
Holder may satisfy its obligation to pay the Exercise Price through a “cashless
exercise,” in which event the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

X = Y [(A-B)/A]

where:

X = the number of Warrant Shares to be issued to the Holder.

7


--------------------------------------------------------------------------------




Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.

B = the Exercise Price.

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

11.          LIMITATION ON EXERCISE. (a)  Notwithstanding anything to the
contrary contained herein, the number of shares of Common Stock that may be
acquired by the Holder upon any exercise of this Warrant (or otherwise in
respect hereof) shall be limited to the extent necessary to insure that,
following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act, does not
exceed 4.999% (the “Maximum Percentage”) of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise). Each delivery of an Exercise Notice
by a Holder will constitute a representation by such Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. For such purposes, beneficial ownership shall
be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. Each delivery of an Exercise
Notice hereunder will constitute a representation by the Holder that it has
evaluated the limitation set forth in this paragraph and determined that
issuance of the full number of Warrant Shares requested in such Exercise Notice
is permitted under this paragraph. The Company’s obligation to issue shares of
Common Stock in excess of the limitation referred to in this Section shall be
suspended (and shall not terminate or expire notwithstanding any contrary
provisions hereof) until such time, if any, as such shares of Common Stock may
be issued in compliance with such limitation. By written notice to the Company,
the Holder may waive the provisions of this Section or increase or decrease the
Maximum Percentage to any other percentage specified in such notice, but (i) any
such waiver or increase will not be effective until the 61st day after such
notice is delivered to the Company, and (ii) any such waiver or increase or
decrease will apply only to the Holder and not to any other holder of Warrants.

(b)           Notwithstanding anything to the contrary contained herein, the
maximum number of shares of Common Stock that the Company may issue pursuant to
the Transaction Documents and this Warrant at an effective purchase price less
than the Closing Price on the Trading Day immediately preceding the Closing Date
equals 5,121,877 shares (the “Issuable Maximum”), unless the Company obtains
shareholder approval in accordance with the rules and regulations of the Trading
Market. If, at the time a Holder requests an exercise of this Warrant, the
Actual

8


--------------------------------------------------------------------------------




Minimum (excluding any shares issued or issuable at an effective purchase price
in excess of the Closing Price on the Trading Day immediately preceding the
Closing Date) exceeds the Issuable Maximum (and if the Company has not
previously obtained the required shareholder approval), then the Company shall
issue to the Holder requesting such exercise a number of shares of Common Stock
not exceeding such Holder’s pro-rata portion of the Issuable Maximum (based on
such Holder’s share of the aggregate purchase price paid under the Purchase
Agreement and taking into account any Warrant Shares and shares of Common Stock
issued upon exercise of other Company warrants previously issued to such
Holder), and the remainder of the Warrant Shares issuable in connection with
such exercise or conversion (if any) shall constitute “Excess Shares” pursuant
to Section 11(c) below. For the purposes hereof, “Actual Minimum” shall mean, as
of any date, the maximum aggregate number of shares of Common Stock then issued
or potentially issuable in the future pursuant to the Transaction Documents and
this Warrant, ignoring any limits on the number of shares of Common Stock that
may be owned by a Holder at any one time.

(c)           In the event that any Holder’s receipt of shares of Common Stock
upon exercise of this Warrant is restricted based on the Issuable Maximum, the
Company shall either:  (i) use best efforts to obtain the required shareholder
approval necessary to permit the issuance of such Excess Shares as soon as is
reasonably possible, but in any event not later than the 75th day after the
event giving rise to such Excess Shares, or (ii) within five Trading Days after
such event, pay cash to such Holder, as liquidated damages and not as a penalty,
in an amount equal to the Black Scholes value of this Warrant with respect to
the portion of this Warrant which is unexercisable due to the Issuable Maximum
after giving effect to the limitations in Section 11(b), measured as of the date
of such event or, if greater, the date of payment (such difference, the “Cash
Amount”). No shares of Common Stock that were issued pursuant to the Transaction
Documents or this Warrant may be entitled to vote to approve the issuance of
such Excess Shares. If the Company elects the first option under the first
sentence of this Section 11(c) and the Company fails to obtain the required
shareholder approval on or prior to the 75th day after such event, then within
five Trading Days after such 75th day, the Company shall pay the Cash Amount to
such Holder, as liquidated damages and not as a penalty. The portion of this
Warrant in respect of which the Cash Amount has been paid shall be cancelled and
retired and the Company shall have no further obligation with respect thereto.

12.          FRACTIONAL SHARES. The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this Warrant. If
any fraction of a Warrant Share would, except for the provisions of this
Section, be issuable upon exercise of this Warrant, the number of Warrant Shares
to be issued will be rounded up to the nearest whole share.

13.          NOTICES. Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required

9


--------------------------------------------------------------------------------




to be given. The address for such notices or communications shall be as set
forth in the Purchase Agreement.

14.          WARRANT AGENT. The Company shall serve as warrant agent under this
Warrant. Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

15.          MISCELLANEOUS.

(a)           Subject to the restrictions on transfer set forth on the first
page hereof and in the Purchase Agreement, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company except to a successor in
the event of a Fundamental Transaction. This Warrant shall be binding on and
inure to the benefit of the parties hereto and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant. This Warrant
may be amended only in writing signed by the Company and the Holder and their
successors and assigns.

(b)           The Company will not, by amendment of its governing documents or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Holder against impairment. Without limiting the
generality of the foregoing, the Company (i) will not increase the par value of
any Warrant Shares above the amount payable therefor on such exercise, (ii) will
take all such action as may be reasonably necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable Warrant
Shares on the exercise of this Warrant, and (iii) will not close its shareholder
books or records in any manner which interferes with the timely exercise of this
Warrant.

(c)           Governing Law; Venue; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
warrant shall be governed by and construed and enforced in accordance with the
laws of the state of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the transaction
documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via

10


--------------------------------------------------------------------------------




registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. The company
hereby waives all rights to a trial by jury.

(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.

(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]

 

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

Arena Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------




FORM OF EXERCISE NOTICE

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)

To:  Arena Pharmaceuticals, Inc.

The undersigned is the Holder of Warrant No. _______________ (the “Warrant”)
issued by Arena Pharmaceuticals, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in the Warrant.

1.             The Warrant is currently exercisable to purchase a total of
_________________________ Warrant Shares.

2.             The undersigned Holder hereby exercises its right to purchase
_____________________ Warrant Shares pursuant to the Warrant.

3.             The Holder intends that payment of the Exercise Price shall be
made as (check one):

“Cash Exercise”

“Cashless Exercise”

4.             If the holder has elected a Cash Exercise, the holder shall pay
the sum of $__________ to the Company in accordance with the terms of the
Warrant.

5.             Pursuant to this exercise, the Company shall deliver to the
holder ___________________ Warrant Shares in accordance with the terms of the
Warrant.

6.             Following this exercise, the Warrant shall be exercisable to
purchase a total of ___________________ Warrant Shares.

Dated:  ____________, ____                                           Name of
Holder:

(Print)    
                                                                                               
               

By:         
                                                                                               
               
Name:    
                                                                                               
               
Title:      
                                                                                               
               

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


--------------------------------------------------------------------------------




FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________________________ the right represented by the within Warrant to
purchase __________ shares of Common Stock of Arena Pharmaceuticals, Inc. to
which the within Warrant relates and appoints _________________________ attorney
to transfer said right on the books of Arena Pharmaceuticals, Inc. with full
power of substitution in the premises.

Dated:  ____________, ____

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


Exhibit B

Amendment to Registration Rights Agreement

This Amendment to Registration Rights Agreement (this “Amendment”), dated as of
June 30, 2006, is entered into by and among Arena Pharmaceuticals, Inc. (the
“Company”) and Smithfield Fiduciary LLC (“Purchaser”).

 WHEREAS, the Company, Purchaser and Mainfield Enterprises, Inc. (“Mainfield”)
are parties to that certain Registration Rights Agreement, dated as of
December 24, 2003, as it may be amended from time to time (the “Registration
Rights Agreement”); and

WHEREAS, in accordance with Section 6(b) of the Registration Rights Agreement,
the Company and Purchaser, and by a separate agreement dated as of the date
hereof, the Company and Mainfield, desire to amend the Registration Rights
Agreement as provided herein and therein.

NOW THEREFORE, in consideration of the mutual promises herein and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

1.               The first sentence of Section 2(c) of the Registration Rights
Agreement is hereby deleted in its entirety and replaced with the following:

Upon the occurrence of any Event (as defined below) and on every monthly
anniversary thereof until the applicable Event is cured, as partial relief for
the damages suffered therefrom by the Holders (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each Holder an amount in cash, as liquidated damages and not as a
penalty, equal to 1.0% of the aggregate purchase price paid under the Purchase
Agreement for the Securities held by such Holder for each of the first and
second months and 2.0% for each month thereafter; provided, however, that the
maximum amount payable by the Company as liquidated damages in respect of all
such Events (including, but not limited to, any Events relating to Registrable
Securities issued or issuable pursuant to the 2006 Warrant, as defined in that
certain Settlement Agreement and Release, dated as of the date hereof, between
the Company and Purchaser) shall be capped at 10% of the aggregate purchase
price paid by each Holder under the Purchase Agreement for the Securities.

2.               The Registration Rights Agreement shall continue in full force
and effect except to the extent modified herein.


--------------------------------------------------------------------------------




3.               This Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature page were an original
thereof.

4.               This Amendment shall become effective provided that Mainfield
has executed an amendment substantially identical in all material respects to
this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOW]

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized signatories as of the date first indicated above.

Arena Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Smithfield Fiduciary LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3


--------------------------------------------------------------------------------